DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EDGE et al. (US 20200196298) (hereinafter Edge).

    PNG
    media_image1.png
    620
    502
    media_image1.png
    Greyscale

	Regarding claim 1:
As shown in figures 1-11, Edge discloses a method comprising: 
receiving (see stage 6 in figure 5), by a wireless device (105 in figure 5), a first message comprising a request for an indication, via a user plane, of a position of the wireless device (105 in figure 5) (par 0010-0012, 0117-0119); 
sending (see stage 7 in figure 5), to a base station (110 in figure 5), a second message comprising a request for a positioning measurement associated with the wireless device (105 in figure 5) (par 0010-0012, 0120); 
receiving (see stage 8 in figure 5), from the base station (110 in figure 5), an indication of the positioning measurement (par 0121); and 
sending (see stage 9 in figure 5), via the user plane, information indicating a position of the wireless device (105 in figure 5), wherein the information indicating the position of the wireless device is based on the positioning measurement (par 0122).

Regarding claim 2:
Edge further discloses determining, by the wireless device, a second positioning measurement (par 0010-0012); 
wherein the information indicating the position of the wireless device is further based on the second positioning measurement (par 0010-0012, 0137-0140).  



Regarding claim 3:
Edge further discloses receiving, from the base station, a third message indicating a positioning capability of the base station (par 0184, claim 7).  

Regarding claim 4:
Edge further discloses determining a positioning method based on at least one of: 
the first message; 
a positioning capability of the wireless device; or 
a positioning capability of the base station (see stage 1, figure 5, par 0184, claim 7), wherein the second message comprises an indication of the positioning method (par 0010-0012).  

Regarding claim 5:
Edge further discloses determining that the base station is to perform the positioning measurement associated with the wireless device (see stage 1 and stage 2 in figure 5) (par 0010-0111), wherein the determining that the base station is to perform the positioning measurement is based on at least one of: 
the first message; 
a positioning capability of the wireless device; or 
a positioning capability of the base station (see stages 1-2, figure 5, par 0184, claim 7), wherein the sending the second message is based on the determining that the base station is to perform the positioning measurement (figure 5 shows that the sending the second message is based on the determining that the base station (110) is to perform the positioning measurement) (par 0010-0012, 0137-0140).  

Regarding claim 6:
Edge further discloses wherein the second message further comprises at least one of: 
an indication of the wireless device; 
a requested positioning measurement indication (see stages 1-6 in figure 5); 
a user plane transmission indication; an indication of a positioning method; 
assistance data for the positioning of the wireless device; 
an indication of a required quality of service (QoS); or 
an indication of a positioning report cycle.  

Regarding claim 7:
Edge further discloses wherein: the user plane comprises at least one of a base station or a user plane function (UPF) (151 in figure 1), and the sending the information indicating the position of the wireless device comprises sending the information to a gateway mobile location center (GMLC) (155 in figure 1) (par 0061, 0074).  



Regarding claim 8:
Edge further discloses receiving, from a location management function (LMF) (152 in figure 1), a message indicating a positioning capability of the base station (par 0100). 
 
Regarding claim 9:
Edge further discloses determining, by the wireless device (105 in figure 5) and based on the positioning measurement, the information indicating the position of the wireless device (105 in figure 5) (par 0010-0012, 0117-0119).  

Regarding claim 10:
As shown in figures 1-11, Edge discloses a method comprising: 
receiving, by a wireless device (105 in figure 5) from a gateway mobile location (110 in figure 5) center (GMLC) (155 in figure 5), a first message comprising a request for a user plane transmission for a positioning of the wireless device (105 in figure 5) (par 0010-0012, 0061, 0074, 0088, 0117-0119); 
sending (see stage 7 in figure 5), to a base station (110 in figure 5), a second message comprising a request for a positioning measurement associated with the wireless device (105 in figure 5) (par 0010-0012, 0120); 
receiving (see stage 8 in figure 5), from the base station (110 in figure 5), an indication of the positioning measurement (par 0121); and 
sending, to the GMLC (155 in figure 5) and via a user plane, the indication of the positioning measurement (par 0010-0012, 0061, 0074, 0088, 0122).  
Regarding claim 11:
Edge further discloses determining, by the wireless device, a second positioning measurement (par 0010-0012); sending, to the GMLC (155 in figure 1) and via the user plane, an indication of the second positioning measurement (155 in figure 1) (par 0061, 0074).  

Regarding claim 12:
Edge further discloses receiving, from the base station (110 in figure 5), a third message indicating a positioning capability of the base station (par 0184, claim 7).  

Regarding claim 13:
Edge further discloses determining a positioning method based on at least one of: 
the first message; 
a positioning capability of the wireless device; or 
a positioning capability of the base station (see stage 1, figure 5, par 0184, claim 7), wherein the second message comprises an indication of the positioning method (par 0010-0012).  

Regarding claim 14:
Edge further discloses determining that the base station is to perform the positioning measurement associated with the wireless device, wherein the determining that the base station is to perform the positioning measurement is based on at least one of: 
the first message; 
a positioning capability of the wireless device; or 
a positioning capability of the base station (see stage 1, figure 5, par 0184, claim 7), wherein the sending the second message is based on the determining that the base station is to perform the positioning measurement (par 0010-0012).  

Regarding claim 15:
Edge further discloses receiving, from a location management function (LMF) (152 in figure 1), a message indicating a positioning capability of the base station (110 in figure 1) (par 0100).  

Regarding claim 16:
As shown in figures 1-11, Edge discloses a method comprising: 
receiving (see stage 1 in figure 5), by a base station (110 in figure 1) from a wireless device (105 in figure 1), a first message comprising: 
an indication of a positioning method of a plurality of positioning methods (par 0010-0012, 0110, 0117-0119); and 
a request for a positioning measurement associated with the wireless device (105 in figure 5) (par 0010-0012, 0120); 
performing, based on the indicated positioning method, a positioning measurement associated with the wireless device (105 in figure 5) (see stages 1-6 in figure 5, par 0121); and 
sending (see stage 6 in figure 5), to the wireless device (105 in figure 5), an indication of the positioning measurement (par 0010-0012, 0120).  

Regarding claim 17:
Edge further discloses sending, to the wireless device, a second message indicating a positioning capability of the base station (par 0184, claim 7).  

Regarding claim 18:
Edge further discloses wherein the first message further comprises at least one of: 
an indication of the wireless device; 123Docket No.: 007412.05384\US 
a user plane transmission indication; 
assistance data for the positioning measurement associated with the wireless device (par 0066); 
an indication of a required quality of service (QoS); or 
an indication of a positioning report cycle.  

Regarding claim 19:
Edge further discloses wherein the positioning method comprises at least one of: 
an enhanced cell identity (ECID) positioning method; 
an observed time difference of arrival (OTDOA) positioning method (par 0031-0032, 0034); 
a wireless local area network (WLAN) positioning method; 
a Bluetooth positioning method; 
a terrestrial beacon system (TBS) positioning method; or 
a barometric pressure sensor positioning method.  

Regarding claim 20:
Edge further discloses wherein the sending the indication of the positioning measurement comprises sending a positioning measurement report (par 0006-0007, 0042).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631